      Case 1:19-cv-00165-H Document 4 Filed 08/01/19                             Page 1 of 2 PageID 21


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

DARREN GLEN LEWIS,                                         )
    #02210403,                                             )
          Petitioner,                                      )
vs.                                                        )    No. 3:19-CV-1812-G-BH
                                                           )
KENDALL T. RICHERSON                                       )
          Respondent.                                      )
                                                           )
                                                           )    Referred to U.S. Magistrate Judge1

                                           ORDER OF TRANSFER

         Darren Glen Lewis (Petitioner) is a state prisoner currently incarcerated in the Clements Unit

of the Texas Department of Criminal Justice-Correctional Institutions Division (TDCJ-CID) in

Amarillo, Texas.2 (See 3 at 1.) He filed this action under 28 U.S.C. § 2254 challenging his

conviction in the 350th District Court in Abilene, Taylor County, Texas, on June 28, 2018, for

aggravated sexual assault of a child. (See id. at 2.)

         A petitioner may only file an action under 28 U.S.C. § 2254 in the district in which he is

incarcerated or in which he was convicted. See 28 U.S.C. § 2241(d); Wadsworth v. Johnson, 235

F.3d 959, 961-62 (5th Cir. 2000) (stating that § 2254 actions may only be filed in the place of

incarceration or where convicted). In this case, Petitioner was convicted in Taylor County, Texas,

and he is incarcerated in Potter County, both of which are located within the territorial confines of

this Court. See 28 U.S.C. § 124(a)(3), (5). It therefore has jurisdiction to entertain the petition. See

28 U.S.C. § 2241(d); In re Green, 39 F.3d 582, 583-84 (5th Cir. 1994). It may transfer the action

to another district or division “in the exercise of its discretion and furtherance of justice,” however.


1
 By Special Order 3-251, this habeas case has been automatically referred for full case management, including findings,
conclusions, and recommendation.
2
  Amarillo is located in Potter County, which is within the Northern District of Texas, Amarillo Division. See 28 U.S.C.
§ 124(a)(5).
      Case 1:19-cv-00165-H Document 4 Filed 08/01/19                           Page 2 of 2 PageID 22


28 U.S.C. § 2241(d). It also has discretion to transfer any civil action to a more convenient forum

where it could have been originally filed. See 28 U.S.C. § 1404(a).

         Here, Petitioner could have filed this action in the Abilene Division, where he was convicted,

or in the Amarillo Division, where he is incarcerated. Because he seeks to challenge his conviction,

the place of conviction is the most convenient forum in this case.

         This action is TRANSFERRED to the Abilene Division of the United States District Court

for the Northern District of Texas.3

         SIGNED on this 1st day of August, 2019.




                                                               ___________________________________
                                                               IRMA CARRILLO RAMIREZ
                                                               UNITED STATES MAGISTRATE JUDGE




3
   Amended Miscellaneous Order No. 6 authorizes magistrate judges in this district to transfer actions brought by pro
se litigants to the proper or more appropriate district or division.
